Citation Nr: 0024898	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  93-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of new and material evidence to reopen a 
claim of entitlement to service connection for right facial 
paralysis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to March 
1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from August 1992 and February 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Board remanded the case in July 1995 for additional 
records and further adjudication.  The requested development 
has been completed to the extent necessary.


FINDINGS OF FACT

1.  In February 1993, the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for right facial paralysis.  The veteran was 
notified of this decision by a Statement of the Case (SOC) 
dated March 30, 1993. 

2.  The veteran submitted a Notice of Disagreement (NOD) with 
the RO's February 1993 rating decision on June 3, 1993.

3.  A Supplemental Statement of the Case (SSOC) addressing 
the issue of new and material evidence to reopen a claim for 
service connection for right facial paralysis was issued on 
July 26, 1996.

4.  The veteran did not file a substantive appeal on the 
issue of new and material evidence to reopen a claim for 
service connection for right facial paralysis within a year 
after notice of the decision or within 60 days after issuance 
of the SOC on that issue.

5.  In an unappealed rating decision of May 1974, the RO 
denied service connection for hearing loss, otitis media, and 
residuals of pneumonia.  

6.  Evidence submitted since the May 1974 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
hearing loss and otitis media.

7.  Evidence submitted since the May 1974 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of pneumonia.

8.  No medical evidence has been presented or secured to 
render plausible a claim that any current pulmonary disorder, 
including COPD, is a residual of pneumonia in service or is 
the result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive appeal on 
the claim of whether new and material evidence has been 
submitted to reopen a claim for service connection for right 
facial paralysis, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303 
(1999).

2.  The May 1974 RO rating decision that denied entitlement 
to service connection for hearing loss, otitis media, and 
residuals of pneumonia is final.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 
(1999).

3.  Evidence received since the May 1974 RO decision denying 
service connection for hearing loss and otitis media is not 
new and material, and those claims may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  Evidence received since the May 1974 RO decision denying 
service connection for residuals of pneumonia is new and 
material, and that claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

5.  The claim for service connection for a pulmonary 
disorder, including COPD and residuals of pneumonia, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for Right Facial Paralysis 

The initial question that must be resolved is whether the 
Board has jurisdiction to consider this issue.  The law 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3); see VAOPGCPREC 9-99 
(August 18, 1999).. 
In February 2000, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal on this issue was timely and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (1999).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that its consideration of this 
issue does not violate the veteran's procedural rights.  The 
February 2000 letter to the veteran provided him notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  He was given 60 days to 
submit argument on this issue and provided an opportunity to 
request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The NOD 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300. 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

If a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97 (February 11, 1997). 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103.

A rating decision of February 1993 found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for right facial paralysis.  The RO 
notified the veteran of this decision by an SOC dated March 
30, 1993.  Therefore, the one-year appeals period expired on 
March 30, 1994, one year after "the date of mailing of the 
notice of the result of the initial review or 
determination."  38 U.S.C.A. § 7105(b)(1).  

A timely NOD regarding service connection for right facial 
paralysis was received at the RO on June 3, 1993.  The RO 
issued an SSOC on this matter on July 26, 1996, which was 
mailed to the veteran at his most recent address of record.  
A copy was provided to his representative.  The veteran was 
notified that if the SSOC addressed an issue not included in 
a substantive appeal, he should respond within 60 days to 
perfect his appeal of the new issue. 

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
or SSOC (in certain circumstances) or the remainder of the 
one-year period after the mailing of notice of the initial 
determination, whichever is longer.  The one-year appellate 
period which expired on March 30, 1994 no longer governed as 
the time limit for the veteran to perfect his appeal.  
Rather, the veteran had 60 days from July 26, 1996, or until 
September 24, 1996, to perfect his appeal.  See 38 C.F.R. 
§§ 20.305(b).  The veteran did not perfect his appeal by 
filing a substantive appeal in a timely fashion.  The RO 
received no correspondence from the veteran regarding the 
denial of the foregoing claim between July 26, 1996, and 
September 24, 1996.  See 38 C.F.R. § 20.202.  A written 
statement from the veteran was received at the RO on August 
15, 1996; however, there was no mention of the right facial 
paralysis.  The veteran discussed only residuals of pneumonia 
and otitis media.  Moreover, there is no document that can be 
construed as a motion to extend for good cause the time 
period for submitting a substantive appeal.  See 38 C.F.R. 
§ 20.303.  Nor was any additional relevant evidence received 
in this time period requiring the issuance of another SSOC.  
Absent a timely substantive appeal, the appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate this claim.  See 38 U.S.C.A. §§ 7105(a), 7108; 
38 C.F.R. § 20.200; YT v. Brown, 9 Vet. App. 195 (1996).  
Hence, the claim must be dismissed.   

II.  New and Material Evidence and Claims of Service 
Connection for Hearing Loss, Tinnitus, and a Pulmonary 
Disorder, including Residuals of Pneumonia

A.  Factual background

The veteran's service medical records disclose that acute 
otitis media was diagnosed in February 1946.  He was 
hospitalized at the U.S. Naval Hospital (USNH) in Long Beach, 
California, from February to May 1946.  In May 1946, his ears 
were described as normal, with old scarring on the right.  He 
was also treated for right facial paralysis.  In April 1947 
and March 1950, examinations of the ears were normal, with 
hearing 15/15 bilaterally.  

The veteran was hospitalized at the USNH in Chelsea, 
Massachusetts, in May 1952.  Chest x-ray showed virus 
pneumonia.  Follow-up x-ray showed no abnormality.  The 
discharge diagnosis was primary atypical pneumonia.  Chest x-
rays in December 1953 and February 1956 were described as 
normal.

Examination of the veteran's ears, lungs and chest was normal 
in March 1956.  Hearing was 15/15 bilaterally to whispered 
and spoken voice.  Chest x-rays in March and April 1957 were 
normal.  The veteran sought treatment for a dry cough in 
September 1957.  Again, a chest x-ray was normal.  The left 
tympanic membrane showed some injection.  Chest x-rays in 
November 1958 and May 1959 were also negative.

On reenlistment examination in February 1960, examination of 
the veteran's ears, lungs and chest was normal.  Hearing was 
15/15 bilaterally to whispered and spoken voice.  A chest x-
ray was negative.  Findings were consistent on examination in 
May 1961.  Chest x-ray was again negative in February 1962.  
A mild upper respiratory infection was diagnosed in March 
1963.  Chest x-ray in November 1963 was essentially negative.
On examination in February 1964, the veteran's ears, lungs 
and chest were normal. Whispered voice hearing was 15/15 
bilaterally.  Chest x-rays in February 1964 and November 1965 
were negative.

The veteran was again examined in February 1966.  His ears, 
lungs and chest were normal.  A chest x-ray was within normal 
limits.  Whispered and spoken voice Hearing was 15/15 
bilaterally.  

After his separation from service, on quadrennial examination 
in March 1970 the veteran gave a history of ear trouble and 
chronic or frequent colds.  He denied any hearing loss, 
shortness of breath, or chronic cough.  He gave a history of 
hospitalizations for otitis media in 1946 or 1947 and for 
pneumonia in 1955.  Examination of the ears, lungs and chest 
was normal.  Chest x-ray was essentially negative.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
30
55
N/A
LEFT
15
10
10
30
N/A

In January 1974, the veteran claimed service connection for 
hearing loss and pneumonia.  He stated that he was treated 
for hearing loss at the USNH in Long Beach, California in 
1946, and for pneumonia at the USNH in Chelsea, Massachusetts 
in 1953.  

In conjunction with the claims, the RO obtained outpatient 
treatment records from the Long Beach VA Medical Center 
(VAMC).  These records show that in December 1973, he 
complained of ringing in his right ear.  There was a lot of 
waxy material in the ear.  On ear, nose and throat (ENT) 
evaluation, the veteran reported a constant problem of wax 
build up in the right ear.  He denied a history of drainage 
or earache.  There was cerumen bilaterally.  The  impression 
was cerumen.

On audiological evaluation in January 1974, the veteran was 
diagnosed as having high frequency hearing loss.  It was 
noted that tests results indicated sensory pathology, 
probably due to noise trauma.  In February 1974, the 
veteran's cerumen build-up was described as non-pathological.  
He attributed his hearing loss to noise exposure in the Navy 
from 1941 to 1966.

On VA examination in April 1974, the veteran stated that his 
right ear was continually clogged with wax and that he often 
had a slight ringing sensation, but no ache.  Examination of 
the ears, including the canals and drums, was normal.  The 
veteran had no complaints concerning the respiratory system.  
He reported having normal chest x-ray since being 
hospitalized for pneumonia.  Physical examination was 
essentially normal.  Chest x-ray was also negative.  

The veteran also underwent VA audiological evaluation in 
April 1974.  He gave a history of otitis media and severance 
of the right seventh nerve in 1946 and of wax build up since 
1960.  He reported being exposed to heavy gunfire aboard 
ships from 1946 to 1966.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
65
LEFT
0
0
0
N/A
40





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
55
70
LEFT
0
0
5
15
45

On both occasions, speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 100 
percent in the left ear.  The diagnosis was bilateral high 
frequency hearing loss, consistent with an etiology of 
acoustic trauma.
In May 1974, the RO denied service connection for hearing 
loss, right ear otitis media, and residuals of pneumonia.  
The specified bases for these denials were that hearing loss 
was not shown during service and was only shown several years 
after service and that otitis media and residuals of 
pneumonia were not shown on current examination. 

The veteran was notified of the RO's May 1974 decision and of 
his appellate rights by a May 30, 1974, letter.  The letter 
was mailed to his then address of record.  He was told that 
the "disabilities listed below, are service-connected, but 
they are less than 10% disabling and compensation is not 
payable."  In this designated space, "Appendectomy" was 
listed.  In a following section, he was told that the 
"disabilities listed below were not incurred in nor 
aggravated by service."  The disabilities listed included 
"Hearing loss."  In this designated space, the RO further 
stated that "You are not entitled to compensation for your 
Residuals, acute Otitis Media rt. ear, . . . residuals of 
Pneumonia . . . as your last examination did not show they 
caused any present disability."  

By letter dated December 6, 1974, the RO notified the veteran 
that the May 1974 letter was in error and that the statement 
regarding denial of service connection should have stated 
that he was not entitled to compensation for otitis media of 
the right ear, right facial paralysis, and residuals of 
pneumonia.  

In a written statement dated in July 1975, the veteran 
requested service connection and a noncompensable rating for 
otitis media and residuals of pneumonia.  He stated that he 
was hospitalized for treatment of otitis media in 1946 and 
for pneumonia in 1952.  He further stated that he was exposed 
to continual heavy gunfire in the Navy from 1941 to 1966, 
including while aboard the U.S.S. Oklahoma City and U.S.S. 
Providence from 1963 to 1966.  

In July 1975, the veteran's representative requested that the 
RO clarify for which disabilities service connection had been 
established.  An additional letter was mailed to the veteran 
on September 15, 1975, with a copy to his representative, 
which indicated that service connection was denied for 
hearing loss, otitis media of the right ear and residuals of 
pneumonia.  

In June 1992, the veteran sought to reopen his claims for 
service connection for hearing loss, otitis media of the 
right ear, right facial paralysis, and residuals of 
pneumonia.  He also claimed service connection for COPD.  He 
stated that in 1946 he was hospitalized for otitis media 
which resulted in right ear hearing loss and that he was 
treated for pneumonia during service.  He reported that his 
chest x-rays showed evidence of pneumonia in the past as well 
as COPD.

In support of his claim, the veteran provided treatment 
records from the USNH in Long Beach, California, dated from 
1979 to 1990.  The records show that in May 1979, he 
complained of intermittent shortness of breath for one year.  
The  assessment was exertional dyspnea.  A May 1979 chest x-
ray showed clear lung fields.  The impression was no acute 
chest disease.  In November 1979, a chest x-ray revealed no 
significant interval changes without active parenchymal 
disease.

On examination in November 1979, the veteran gave a history 
of ear trouble, hearing loss, and shortness of breath.  
Examination of the ears, lungs and chest was normal.  Chest 
x-ray was within normal limits.  The diagnosis was chronic 
shortness of breath.  On audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
35
75
80
LEFT
10
10
15
40
55

A January 1982 chest x-rays showed calcifications in the 
hilar structures consistent with old healed granulomatous 
disease.  The impression was:  No evidence of active 
pulmonary disease.  

In February 1982, the veteran reported that he felt he was 
losing hearing in his right ear.  He gave a history of ear 
trouble, hearing loss, and shortness of breath.  Examination 
of the ears, lungs and chest was normal.  The right tympanic 
membrane was dull and retracted.  A chest x-ray was within 
normal limits.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
75
80
LEFT
5
10
10
40
55

Also included was an August 1983 audiogram.  During 
hospitalization in May 1984, the veteran gave a history of 
pneumonia.  He stated that he had pulmonary function tests 
(PFTs) in 1979 that were within normal limits.  Chest x-rays 
were interpreted as showing some pleural scarring and small 
atelectasis of the left lower lobe.  Ear examination was 
normal.  Discharge diagnoses included atypical chest pain and 
myocardial infarction ruled out.  December 1984 PFTs revealed 
findings compatible with an early severe COPD.  This 
diagnosis was reflected in a January 1985 treatment note.  A 
February 1990 chest x-ray showed no evidence of acute lung 
parenchymal pathology; however, there was blunting of the 
left lateral CP angle consistent with old pleural disease.  
The impression was no acute disease.

The veteran also provided a treatment record from the USNH in 
Charleston, South Carolina, dated in June 1968.  This record 
showed that he complained of shortness of breath and upper 
back pain.  He did not have a cough.  The chest was clear to 
auscultation and percussion.  An x-ray was negative.  The 
assessment was questionable somatic pain.

Copies of the RO's December 1974 and September 1975 letters 
were also provided by the veteran in an attempt to reopen his 
claims.

At a personal hearing at the RO in January 1993, the veteran 
testified that he was hospitalized for pneumonia in 1952 and 
that he had pulmonary problems after service.  He stated that 
he was treated for otitis media during service in 1946 and 
was exposed to heavy gunfire while aboard ship.  He was 
diagnosed as having hearing loss after service in 1974, which 
he attributed to the in-service otitis media and severance of 
the seventh nerve.  He stated that the otitis and pneumonia 
did not recur after the treatment in service.  He indicated 
that he was led to believe by VA letters in 1974 that otitis 
media and pneumonia were service connected, but rated 
noncompensable.

In a November 1993 written statement, the veteran opined that 
abnormalities on his post-service chest x-rays and COPD were 
residuals of pneumonia.  In August 1996, he stated that he 
was hospitalized for otitis media and pneumonia during 
service. 

At a personal hearing at the RO in December 1996, the veteran 
testified that hearing loss was first diagnosed in 1973.  He 
did not notice any hearing loss on separation from service in 
1966.  He was exposed to gunfire noise serving aboard ships.  
He indicated that he was hospitalized for treatment of otitis 
media in 1946; however, he did not currently have otitis 
media.  He felt that otitis media caused his hearing loss.  
He stated that on VA examination after service, he was told 
by an examiner that his hearing loss could be caused by 
otitis media, Bells palsy or heavy gunfire.  He stated that 
he was hospitalized for pneumonia during service, and that 
post-service x-rays showed residuals of pneumonia.  He 
offered similar contentions in an August 1997 written 
statement.  At the hearing, the veteran submitted an October 
1995 private audiogram.  A growth/cyst on the left ear 
anterior wall was reported.

Treatment records from the U.S. Public Health Service, dated 
in 1972 show treatment for a right shoulder injury and a sore 
throat.

B.  Legal analysis

1.  General

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The veteran has 
one year from notification of a decision of the agency of 
original jurisdiction to file an NOD with the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) 
and 20.302(a).

By letter dated May 30, 1974, the RO notified the veteran of 
the May 1974 rating decision denying service connection for 
hearing loss, otitis media, and residuals of pneumonia.  He 
was also advised of his appellate rights.  Concerning otitis 
media and residuals of pneumonia, the RO's statement that the 
veteran was not entitled to compensation for these conditions 
was somewhat misleading.  However, when the letter is viewed 
as a whole, these conditions were listed in the area for 
disabilities for which service connection was not warranted.  
The veteran's July 1975 letter indicates that he was aware of 
this, as he asked for service connection and a noncompensable 
rating for otitis media and residuals of pneumonia.  
Moreover, as a result of his request, the RO clarified for 
which disabilities the veteran was service connected in a 
September 1975 letter.  As he did not appeal the May 1974 
rating decision, that decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.302.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to May 1974 is presumed 
credible for the purposes of reopening the veteran's claims 
for service connection for hearing loss, otitis media, and 
residuals of pneumonia unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In the rating decision on appeal, the RO adjudicated the 
issues of new and material evidence to reopen claims for 
service connection for hearing loss, otitis media, and 
residuals of pneumonia according to the definition of 
material evidence enunciated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen these claims will be under 
38 C.F.R. § 3.156(a).  It is not necessary to remand these 
claims because the veteran is not prejudiced by the Board's 
consideration of the claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board's review under the more flexible 
Hodge standard accords the veteran a less stringent "new and 
material" evidence threshold to overcome, and he had been 
provided notice of the appropriate laws and regulations.


2.  New and material evidence to reopen claims for service 
connection 
for hearing loss and otitis media

The Board finds that new and material evidence sufficient to 
reopen the veteran's claims for service connection for 
hearing loss and otitis media has not been submitted.  
To the extent that the veteran contends that he has hearing 
loss and otitis media as a result of an in-service disease or 
injury, this evidence is not new.  Prior to 1974, he had 
alleged that he was treated for otitis media and severance of 
the seventh nerve during service and that he was exposed to 
acoustic trauma.  So the contentions are not new; he is 
merely repeating his prior assertions.  This evidence is 
cumulative of evidence of record at the time of the May 1974 
rating decision.  Moreover, even if they were new, lay 
statements concerning the onset of hearing loss or otitis 
media would not be competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993).

Copies of the RO's December 1974 and September 1975 letters 
are not new evidence; they are merely notices to the veteran 
of RO actions, and provide no substantive information 
regarding the matters at hand.

To the extent that the medical records show the presence of 
hearing loss by VA standards many years after service, they 
are not new.  See 38 C.F.R. § 3.385.  There was evidence 
before the RO in May 1974 that the veteran had a current 
hearing loss disability, as demonstrated on VA examination in 
April 1974.

Many of the medical records are new, however, they are not 
material, or so significant that they must be considered in 
order to fairly decide the merits of the claims.  They do not 
show any treatment for otitis media.  There is no current 
diagnosis of otitis media.  While the veteran's right 
tympanic membrane was described as dull and retracted in 
February 1982, no diagnosis was rendered by the examiner.  
Only a cyst on the anterior wall of the left ear was 
diagnosed in 1995.  Nor do the records in any way provide a 
medical linkage of any current ear disorder or hearing loss 
with the veteran's active service.  There is no medical 
evidence indicating that the veteran has any ear disorder or 
hearing loss related to disease or injury in service.  The 
records that show a current hearing loss disability are not 
significant because they merely reflect the presence of this 
condition many years after service, without relating it to 
the veteran's service in any manner.  Accordingly, the 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claims.
Regarding the veteran's 1996 testimony that on VA examination 
after service he was told by an examiner that his hearing 
loss could be caused by otitis media, bells palsy or heavy 
gunfire, it is noteworthy that "hearsay medical evidence" 
is not competent evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The veteran's VA outpatient treatment 
records and examination reports dated shortly after service 
are of record and reflect no opinion relating hearing loss to 
the in-service otitis media or right facial paralysis.  A VA 
examiner(s) did relate the veteran's hearing loss to acoustic 
trauma; however, this evidence was considered by the RO at 
the time of the May 1974 rating decision and is not new. 

Medical records that do not mention an ear disorder or 
hearing loss, even if new, are not material.  The fact that 
the veteran is presently, or at some point was, impaired due 
to other medical problems is not a matter in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to May 1974 is not new and material and does not 
serve to reopen claims for service connection for hearing 
loss and otitis media.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence in this 
case because nothing in the record suggests there is evidence 
that might reopen the finally denied claims.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to these claims under 38 U.S.C.A. 
§ 5103(a).

3.  New and material evidence to reopen a claim for service 
connection 
for residuals of pneumonia

The medical records showing a diagnosis of a current 
pulmonary disorder, i.e., COPD, are new.  This evidence is 
also material.  The claim for service connection for 
residuals of pneumonia was previously denied on the basis 
that the veteran was not shown to have a current pulmonary 
disorder.  Thus, the additional submitted evidence bears 
directly and substantially on the specific matter under 
consideration, and is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board 
concludes that this evidence is new and material evidence, 
and the claim for service connection for residuals of 
pneumonia must be reopened.

The next inquiry must be whether the reopened claim is well 
grounded.  The issue of entitlement to service connection for 
COPD is also on appeal before the Board.  As the veteran 
claims that he has a current pulmonary disorder, including 
COPD, as a result of his in-service pneumonia, the claim will 
now be characterized as entitlement to service connection for 
a pulmonary disorder, including COPD and residuals of 
pneumonia.

          4.  Entitlement to service connection for a 
pulmonary disorder

A well-grounded claim for service connection requires more 
than an allegation that the disability is service connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the second and third Caluza elements can also 
be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

With regard to a current diagnosis of a pulmonary disorder, 
COPD was diagnosed in 1984.  Accordingly, the first element 
of a well-grounded claim is satisfied.  

The veteran's service medical records show that he was 
hospitalized for treatment of viral pneumonia in 1952.  He 
was also treated for a mild upper respiratory infection in 
1963.  Therefore, there is sufficient medical evidence of 
incurrence of a pulmonary disease during service, and the 
second element of a well-grounded claim for service 
connection is satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  There is still 
no medical evidence of a nexus between the present disability 
and any post-service symptomatology and/or the in-service 
pneumonia or upper respiratory infection.  Savage, 10 Vet. 
App. at 497.  Medical expertise is required to relate the 
present disability etiologically to the veteran's post-
service symptoms and/or in-service disease(s).  However, 
there are no medical opinions in the veteran's postservice 
medical records relating his current COPD to any in-service 
finding or event or to any post-service symptomatology. 

The veteran's post-service chest x-rays show calcifications 
in the hilar structures consistent with old healed 
granulomatous disease in January 1982; show some pleural 
scarring and small atelectasis of the left lower lobe in May 
1984; and show blunting of the left lateral CP angle 
consistent with old pleural disease in February 1990.  These 
x-rays were interpreted as showing no acute disease.  
Regardless, no examiner has related these findings to the 
veteran's in-service pneumonia or upper respiratory 
infection.  The notations of "old" disease are not specific 
enough to indicate that these findings were related to the 
in-service pneumonia or upper respiratory infection.

Although the veteran may have continuously experienced 
pulmonary symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there was underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the symptoms in service 
represented a chronic pulmonary condition rather than an 
acute and transitory condition.  While the veteran has 
ascribed his current disability to active service, his 
statements do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any pulmonary disorder 
diagnosed after service, including COPD, had its onset in 
service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  Here, nothing in the record suggests 
there is evidence outstanding that might well ground the 
veteran's claim.  

ORDER

The veteran having failed to perfect an appeal, the claim of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
facial paralysis is dismissed.

The appeal to reopen a claim of entitlement to service 
connection for hearing loss is denied.

The appeal to reopen a claim of entitlement to service 
connection for otitis media is denied.

The claim of entitlement to service connection for residuals 
of pneumonia is reopened; however, service connection for a 
pulmonary disorder, including COPD and residuals of 
pneumonia, is denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

